Citation Nr: 1427879	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.  


WITNESSES AT HEARING ON APPEAL

Veteran and His Wife


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 1980 to September 1980, and from January 2005 to May 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.     

In April 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at an RO Hearing.  A transcript of the hearing is associated with the claims folder.

The Veteran's record before the VA consists of a paper claims folder as well as an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).  The VBMS does not contain any files relevant to the issue on appeal.  The Virtual VA contains various VA outpatient treatment notes, and a copy of the April 2013 hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    

The Veteran seeks service connection for sleep apnea, which he claims began during his service.  The Veteran's STRs are silent with regard to a complaint, diagnosis, or treatment for sleep apnea.

A May 2008 Jackson VA Medical Center (VAMC) sleep study report revealed that the Veteran had obstructive sleep apnea-hypopnea syndrome.

A May 2009 VA respiratory examination did not show any symptoms or complaints relating to sleep apnea in service.  Upon examination of the Veteran, the examiner noted that there was no evidence that the Veteran's sleep apnea was caused by his military service.  As rationale, the examiner noted that there were no notations or any symptoms of sleep apnea during service, and that there was no report of any symptoms in his initial VA examination in 2006.  The examiner further noted that there were statements in 2008 that the Veteran had problems snoring, and that his wife had also reported apneic spells, although she did not note when this first began.  The examiner added that there was no way to "state precisely when the sleep apnea first began, whether it was prior to his last period of active service in 2005 or whether it began after his discharge."  As a result, the examiner opined that he could not resolve the issue of whether the Veteran's sleep apnea began during his active duty, or after, without resorting to mere speculation.  

The Board finds the May 2009 VA examination inadequate.  This is so because although the examiner considered the lay statements of the Veteran's wife and some of his buddies from service, and held that "snoring alone is not the only criteria for the diagnosis of sleep apnea," the examiner did not address all the buddy statements.  

For instance, the examiner did not opine as to an April 2010 buddy statement by Charles Washington, who stated that the Veteran would snore really loudly, and that sometimes he would wake up choking or coughing, and who further noted that although the Veteran would go to bed early, he would wake up tired.  The examiner also did not comment on a statement by Cedric James, who noted that there were several days when the Veteran would be fatigued and sleepy.  As a result, this medical opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his sleep apnea that are not already associated with the claims file.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, forward the Veteran's claims folder to the examiner who conducted the May 2009 VA respiratory examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, including the September 2006 and May 2009 VA examination reports.

Based on the examination and review of the record, the examiner is to address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to any incident of the Veteran's military service.

The examiner is to specifically consider and address the buddy statements from Charles Washington and Cedric James, and opine as to whether what they describe (i.e., Veteran's waking up choking or coughing, and feeling tired and fatigued even when he went to bed early) is at least as likely as not a manifestation of sleep apnea in service.  If the examiner finds that these allegations do not support a finding that it is at least as likely as not that the Veteran's sleep apnea is related to the Veteran's military service, the examiner must explain in detail why he or she arrived at that conclusion.  The explanation must address the significance and meaning of the allegations in terms of the rest of the evidence of record or medical principles.

A complete rationale for all opinions expressed must be provided.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3. The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Vetetran should be provided an SSOC and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



